DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s claim to priority of 62/901989 on 9/18/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2020 and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 states "a system is described" which is considered implied language.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (20190064345).
	Regarding claim 1, Reed et al. teaches a system for determining the location of a vehicle comprises: 
an on-board computer; (Fig. 5 Elements 506, 510; Fig. 6 Element 614)
a ground penetrating radar mounted on the vehicle and communicably connected to the on-board computer; and (Fig. 5 Elements 102, and 502, ¶ 15. Lines 6-11) 
a reflective landmark located at a known location along the path of the vehicle wherein the reflective landmark includes reflective elements arranged to encode data; (Fig. 1, Fig. 4, ¶ 16. Lines 5-7, ¶ 21. Lines 7-11, ¶ 23. Lines 3-13)
wherein the ground penetrating radar transmits signal energy and detects reflected signal energy reflected by the reflective landmark and communicates encoded data representative of the reflected signal energy to the on-board computer; and (Fig. 1 Elements 102, 112, 114, 104, ¶15. 18-21)
wherein the on-board computer decodes the encoded data and thereby determines the location of the vehicle. (¶14. Lines 3-7, ¶ 15. 18-21, ¶ 17. Lines 1-6, ¶ 25. Lines 1-9)
	Regarding claim 2, Reed et al. teaches the system of claim 1, wherein a sequence of reflective landmarks are located at known locations along the path of the vehicle. (Fig. 1, Fig. 4, ¶ 23. Lines 3-13)
	Regarding claim 3, Reed et al. teaches the system of claim 1, wherein the vehicle is a rail vehicle. (¶ 17. Lines 8-9)
Regarding claim 4, Reed et al. teaches the system of claim 1, wherein the ground penetrating radar is mounted on an underside of the vehicle. (Fig. 1 Elements 102, 114, ¶ 19. Lines 1-2)
Regarding claim 8, Reed et al. teaches the system of claim 6, wherein the reflective landmark is comprised of an array of reflective elements. (Figures 3 and 4. Note: The examiner notes that figure 3 illustrates dimensional placement of the reflectors, creating an array.)
Regarding claim 9, Reed et al. teaches the system of claim 8 wherein the array of reflective elements is a two-dimensional array. (¶ 21. Lines 1-7; Figures 3 and 4)
Regarding claim 10, Reed et al. teaches the system of claim 8 wherein the array of reflective elements is a three-dimensional array. (¶ 21. Lines 1-7; Figures 3 and 4)
Regarding claim 11, Reed et al. teaches a method for determining the location of a vehicle, comprising: (Fig. 6 Element 614)
placing reflective landmarks including an array of reflective elements in known locations along a vehicle's path; (Fig. 1, Fig. 4, ¶ 16. Lines 5-7, ¶ 21. Lines 7-11, ¶ 23. 3-13)
transmitting signal energy into ground along vehicle's path with a ground penetrating radar; (Fig. 1 Elements 102, 112, 114, 104, ¶15. Lines 18-21, ¶ 19. Lines 1-3)
detecting reflected signal energy reflected by the reflective elements of the reflective landmarks using a ground penetrating radar; (Fig. 1 Elements 102, 112, 114, 104, ¶15. 18-21, ¶ 16. Lines 2-4)
communicating encoded data representative of the reflected signal energy to an on-board computer; (Fig. 1 Elements 102, 112, 114, 104, ¶15. Lines 18-21)
decoding the encoded data; and (¶ 15. Lines 18-21, ¶ 17. Lines 1-6, ¶ 25. Lines 1-9)
processing the decoded data to determine the vehicle's location. (¶ 14. Lines 3-7, ¶ 15. Lines 18-21, ¶ 17. Lines 1-6, ¶ 25. Lines 1-9)
Regarding claim 12, Reed et al. teaches the method of claim 11, further comprising placing a sequence of reflective landmarks at known locations along the path of the vehicle. (Fig.1, Fig. 4, ¶ 16. Lines 5-7, ¶ 21. Lines 7-11, ¶ 23. Lines 3-13)
Regarding claim 13, Reed et al. teaches the method of claim 12, further comprising processing a sequence of encoded data representative of the reflected energy from the sequence of reflective landmarks to determine the vehicle's location. (¶ 14. Lines 3-7, ¶ 15. Lines 18-21, ¶ 17. Lines1-6, ¶ 25. Lines 1-9)
Regarding claim 18, Reed et al. teaches the method of claim 11, wherein the reflective landmark is comprised of a linear array of reflective elements. (Fig. 3, 4. Note: The examiner notes that figure 3 illustrates dimensional placement of the reflectors, creating an array.)
Regarding claim 19, Reed et al. teaches the method of claim 11 wherein the array of reflective elements is a two- dimensional array. (¶ 21. Lines 1-7; Figures 3 and 4)
Regarding claim 20, Reed et al. teaches the method of claim 11 wherein the array of reflective elements is a three- dimensional array. (¶ 21. Lines 1-7; Figures 3 and 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al.
Regarding claim 5, Reed et al. teaches the system of claim 1, wherein the reflective landmark encodes … data. (¶ 16. Lines 5-7, ¶ 21. Lines 7-11)
Yet, Reed et al. does not explicitly teach … a single bit of data. 
However, Reed et al. does teach the use of “ECUs to communicate and exchange information via a vehicle data bus” (Reed et al. ¶ 30. Lines 2-3) and it is well known within the art that a data bus may transfer a bit of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the benefit communication and control of the vehicle (¶ 30. Lines 1-2, ¶ 31. Lines 1-3).
Regarding claim 6, Reed et al. teaches the system of claim 1, wherein the reflective landmark encodes … data. (¶ 21. Lines 7-14)
Yet, Reed et al. does not explicitly teach … multiple bits of data. 
However, Reed et al. does teach the use of “ECUs to communicate and exchange information via a vehicle data bus” (Reed et al. ¶ 30. Lines 2-3) and it is well known within the art that a data bus may transfer multiple bits of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the benefit communication of the vehicle with the potential of additional properties such as sensor readings and control states. (¶ 30. Lines 2-7, ¶ 31. Lines 1-4).
Claim(s) 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Michelson et al. (4990918).
Regarding claim 7, Reed et al. teaches the system of claim 1.
Reed et al. fails to teach wherein at least one of the reflective elements is semi-transparent to the signal energy of the ground penetrating radar.
However, in the same field of endeavor because Reed et al. and Michelson et al. are in the same field of vehicle and radar localization, Michelson et al. does teach wherein at least one of the reflective elements is semi-transparent to the signal energy of the ground penetrating radar. (Michelson et al. Col. 4 Lines 61-66)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining vehicle location of Reed et al. to incorporate the features of “…one of the reflective elements is semi-transparent…” as taught by Michelson et al. Doing so would ensure the reflective elements are protected from external factors (Michelson et al. Col. 4 Lines 61-66).
Regarding claim 14, Reed et al. teaches the method of claim 11, further comprising placing reflective landmarks including an array of layered reflective elements…. (Reed et al. Fig. 1 Element 104, Fig. 3, ¶ 21 Lines 1-7)
Reed et al. fails to teach …where the reflective elements of the upper layers are made from a material that is semi-transparent to the signal energy of the ground penetrating radar.
However, in the same field of endeavor because Reed et al. and Michelson et al. are in the same field of vehicle and radar localization, Michelson et al. does teach where the reflective elements of the upper layers are made from a material that is semi-transparent to the signal energy of the ground penetrating radar. (Michelson et al. Col. 4 Lines 61-66)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining location of a vehicle of Reed et al. to incorporate the features of “…one of the reflective elements is semi-transparent…” as taught by Michelson et al. Doing so would ensure the reflective elements are protected from external factors (Michelson et al. Col. 4 Lines 61-66).
Regarding claim 15, the combination of Reed et al. and Michelson et al. teaches the method of claim 14, further comprising processing encoding data from the signal energy reflected from the layered reflective elements to determine the vehicle's location. (Reed at al. ¶ 15. 18-21, ¶ 25. Lines 1-9)
Regarding claim 16, the combination of Reed et al. and Michelson et al.  teaches the method of claim 14, wherein the ground penetrating radar detects signal energy reflected by layers of reflective elements. (Reed et al. ¶ 16. Lines 2-4)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Tanaka et al. (20160161609).
	Regarding claim 17, Reed et al. teaches the method of claim 11,
	Reed et al. fails to teach further processing the decoded data to determine vehicle speed.
	However, in the same field of endeavor because Reed et al. and Tanaka et al. are in the same field of vehicle and radar localization, Tanaka et al. teaches further processing the decoded data to determine vehicle speed. (Tanaka et al. ¶ 35. Lines 13-24)
	Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining vehicle location of Reed et al. to incorporate the features of “…determine vehicle speed…” as taught by Tanaka et al. Doing so would aid in vehicle localization to determine speed and direction of travel. (Tanaka et al. ¶36, Lines 7-12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT VU PHAM whose telephone number is (571)272-4543. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CP/Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/14/2022